—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 2, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there was no violation of his right to appear before the Grand Jury pursuant to CPL 190.50. “By providing timely notice reasonably prior to Grand Jury presentment and vote, defendants establish their statutory right to testify before a vote is taken, assuming, of course, that any failure to afford these individuals a prevote appearance is not attributable to defendants themselves” (People v Evans, 79 NY2d 407, 415). Here, the defendant gave notice to appear before the Grand Jury after it had voted to indict, albeit before the indictment was filed. Therefore, he was properly relegated to testifying before a Grand Jury which had already voted to indict (see, People v Evans, supra, at 413-414; People v Cade, 74 NY2d 410, 415; People v Dillard, 160 AD2d 472; People v Young, 138 AD2d 764, 765).
The court’s justification charge was balanced and the court only marshalled the evidence to the extent necessary to explain the application of the law to the facts (see, People v Saunders, 64 NY2d 665). Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.